April 3, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         SEARS ROEBUCK & CO., Appellant

NO. 14-11-00363-CV                        V.

         ACM ENGINEERING & ENVIRONMENTAL SERVICES, Appellee
                        ____________________



       This cause, an appeal from the judgment in favor of appellee, ACM Engineering
& Environmental Services, signed March 28, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Sears Rosebuck & Co., jointly and severally, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.